DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This allowability notice is in response to the remarks and amendments received on 17 March 2022. Claims 1-11 and 13-21 are pending. Claims Claim13-11 12 has been deleted. Claims 16-21 are newly added. Claims 1, 5, 6, 8-11, 13-15 are amended.
Election/Restrictions
Claims 1-8 are allowable. Claims 9-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of claims 1-8 and claims 9-15, as set forth in the Office action mailed on 07 July 2021, is hereby withdrawn and claims 9-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best available prior art does not teach or properly suggest the build material processing apparatus comprising a sieve, a vibrator and a controller programmed to determine the displacement characteristics of the sieve, using the determined displacement characteristics of the sieve derive a fill state of the sieve and ultimately control a conveyor to feed a flow of build material to the sieve based on the fill state determined. The closest available prior art, previously applied United States Patent 4,544,101 to Hahn et al. (‘101 hereafter), teaches a continuous conveyor with a controller which can control the vibration of a sieve and the feed rate of the sieve inflow. ‘101 lacks any evidence that the fill state of the sieve is determined by monitoring the displacement of the sieve or that the feed inflow is controlled based upon this determination.
Previously uncited prior art United States Patent 4,395,665 to Gerald L. Buchas (‘665 hereafter) teaches an apparatus for controlling the vibration of a sieve by monitoring the displacement of a sieve and adjusting the vibration of the sieve so that it is maintained at its resonant frequency. ‘665 does not teach a fill system or derivation of the fill state of the sieve based upon its observed displacement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743